Citation Nr: 0022595	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-10 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether injuries sustained in a motor vehicle accident on 
September 6, 1992, were the result of willful misconduct.


REPRESENTATION

Appellant represented by:	S. Douglas Elliott, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1994.  The DD Form 214, Certificate of Release or 
Discharge From Active Duty, for the veteran reflect that the 
reason for the veteran's separation from service in March 
1994 was physical disability resulting from intentional 
misconduct.

This appeal comes to the Board of Veterans' Appeal (Board) 
from a July 1998 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined that the injuries sustained by the veteran 
on September 6, 1992, were the result of willful misconduct.  


FINDINGS OF FACT

1.  On September 6, 1992, the veteran was driving an all-
terrain vehicle (ATV) on a public road without a helmet when 
he lost control of the ATV and struck a tree sustaining 
injuries; he was taken to a private hospital where his blood 
alcohol content was found to be 0.12.

2.  The accident was principally due to the veteran's failure 
to maintain the proper speed for the existing conditions 
coupled with his consumption of alcohol; a major portion of 
the injuries were due to the veteran's failure to wear 
protective headgear.


CONCLUSION OF LAW

The injuries sustained in a motor vehicle accident on 
September 6, 1992, were due to the veteran's own willful 
misconduct.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. §§ 3.1, 
3.301 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations:  An injury or disease incurred 
during active military service will be deemed to have been 
incurred in the line of duty and not the result of the 
veteran's own misconduct, when the person on whose account 
benefits are claimed was, at the time the injury suffered or 
disease contracted, in active service, whether on active duty 
or on authorized leave, unless such injury or disease was a 
result of the person's own misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a) (West 1991).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (1999).  

An injury or disease incurred during active military service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the abuse of alcohol 
or drugs by the person on whose service benefits are claimed.  
For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability or death of 
the user.  38 C.F.R. § 3.301(d) (1999).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1 (1999).  

Factual Background.  The record reveals that the veteran was 
operating an ATV when he lost control of the vehicle and hit 
a tree.  He was unresponsive when he was brought to the 
emergency room.  The veteran had been drinking prior to the 
accident and his blood alcohol level was .12 when he was 
hospitalized following the accident.  The veteran sustained a 
cerebral contusion with a brain stem component, a fracture of 
the right lower extremity, and multiple trauma.  

The Police Accident Report reflects that the veteran was 
operating a 3 wheel vehicle in Slades Recreational Vehicle 
Park and came out of the park onto Rt. 650 where he entered a 
curve, lost control, left the road on the right side, over 
corrected, went across the road, and struck a tree on the 
left side.  

A Department of the Navy Incident/Complaint Report included 
as an attachment a summary of an interview of the Deputy who 
reported to the scene.  It reads in part as follows:

He arrived on the scene of the accident 
which occurred on Route 650, 1.7 miles 
south of Route 10 in Surry County, 
Virginia at approximately 1905 hours, 06 
September 1992.  The two Navy men had 
been illegally riding an ATV south on 
Route 650 outside of Slades Recreational 
Vehicle Park.  It appeared that the 
driver lost control of the vehicle on the 
right side of the road, overcompensated 
in attempt to regain control, and veered 
to the left side of the road and struck a 
tree.  The road was wet as it had been 
raining on and off all day.  The ATV was 
a single occupant vehicle and should not 
have been carrying a passenger.  No 
helmets were worn and etoh was involved.  
Speeding, reckless driving, driving under 
the influence, driving an unlicensed 
vehicle on a county road, and no 
insurance are some of the state laws 
broken in this incident.  In my opinion, 
they were not in the line of duty.  

The incident report reflects that the passenger on the ATV 
gave the reporting official a statement on September 7, 1992, 
concerning the accident that occurred on September 6th.  The 
passenger stated that he had been riding on the back of the 
veteran's ATV when the veteran, who was driving on a wet 
pavement, lost control of the ATV while taking a turn too 
fast and the vehicle came to a stop in some trees.  The 
passenger stated that he and the veteran lost consciousness 
and that when he came to the veteran was still unconscious.  
In response to a question as to the condition of the track, 
he responded that it had been raining all day and the track 
may have been a little slick; he did not think that was what 
made them wreck.  He had been drinking, four or five beers.  
He stated that the veteran had been drinking more than he 
had.  When asked what kind of condition the veteran was in, 
he responded that it was difficult to tell with the veteran.  
He stated that the veteran did not seem drunk.

A companion who was at the park with the veteran and the 
passenger provided a statement in which he said that they had 
gone to Surry County to ride three wheelers.  It had been 
raining the night before and misted on and off during the 
day.  He stayed behind to put the three wheelers in the truck 
when the veteran and P went off for a ride.  They went 
looking for them and could not find them.  A couple came by 
and told them where they were and that 911 had been called.  
There was beer present.  In his opinion no one there was 
drunk by any means.  

In November 1993 the passenger gave another statement.  He 
wrote that on the day of the accident the veteran did not 
appear to be drunk.  His speech was normal.  His driving 
seemed normal.  The road was paved.  The shoulder was dirt.  
When they hit the dirt the bike lost traction and control.  
Another statement dated partially 9/18 from P read in part, 
the veteran was not intoxicated he seemed normal to me.  

The Naval officer who prepared the investigation to inquire 
into the facts and circumstances connected with the injuries 
incurred by the veteran on September 6, 1992, collected all 
reasonably available evidence, including (1) the statement of 
the investigating officer; (2) the Police Accident Report; 
(3) the Incident Complaint Report; (4) medical reports and 
(5) statements.  The officer who conducted the investigation 
into the circumstances surrounding the injuries incurred by 
the veteran made 22 findings of fact, including the 
following.  The veteran and the passenger were involved in a 
single ATV accident on Route 650, in Surry County, Virginia, 
at 1822 hours, 6 September 1992.  The veteran was driving an 
ATV he had purchased on September 2, 1992.  He had a valid 
drivers license, but was not an experienced driver of an all-
terrain vehicle.  The vehicle was intended for a single 
occupant.  The ATV was traveling southbound on Route 650, a 
state road outside the park's limits.  At approximately 1822 
hours, the veteran lost control of the vehicle as it 
approached a right curve and crossed both lanes running into 
a tree on the Northbound side of Route 650.  Police arrived 
on the scene at approximately 1905 hours on September 6, 
1992.  There were skid marks on the pavement.  It was dusk 
and misting at the time of the accident.  The road surface 
was wet but free from defects.  The road was curved and the 
accident occurred at the top of a hill.  There were no 
traffic signs or controls at the scene of the accident.  It 
was open country.  The posted speed limit was 40 miles an 
hour.  Neither the veteran nor his passenger was wearing a 
helmet or other protective equipment.  Helmets are required 
by Virginia law.  A blood alcohol test taken after the 
veteran was admitted to the private hospital showed a result 
of 0.12.  An Alco-Sensor III test administered to the 
passenger at 830 hours on September 7, 1992 was negative.  
The passenger admitted drinking four or five beers before the 
accident occurred.  The veteran had not participated in the 
all-terrain vehicle safety course as required by the Navy.  

Based upon these findings of fact, the Officer who prepared 
the investigation reached the following opinions:  (1) The 
cause of the accident was that the veteran had not taken into 
account the proper speed for the existing environment, 
coupled with the consumption of alcohol.  A major portion of 
the injuries sustained by the veteran and the passenger were 
a direct result of not wearing protective headgear in 
accordance with Navy regulations and Virginia Law; and (2) 
the veteran's injuries were not incurred in the line of duty 
but were due to his own misconduct

In an endorsement dated in November 1992, the Commanding 
Officer approved the findings of fact and opinions of the 
investigating officer and concurred that the veteran's 
injuries were not incurred in the line of duty but were due 
to his own misconduct.  As noted above, the DD Form 214 
reflect that the reason for the veteran's separation from 
service in March 1994 was physical disability resulting from 
intentional misconduct.

In August 1997 the veteran filed a claim for compensation for 
injuries sustained as a result of the ATV accident on 
September 6, 1992.

A VA examination in October 1997 diagnosed post-traumatic 
brain syndrome and attributed it to injuries received in the 
September 6, 1992, motor vehicle accident.  

In a July 1998 Administrative decision the RO determined that 
the veteran's injuries sustained in the September 6, 1992, 
motor vehicle accident were the result of his own willful 
misconduct.  

The veteran who was accompanied by his attorney testified at 
a hearing before a Hearing Officer at the RO in March 1999.  
The veteran stated that he was never provided any training 
for riding an ATV by the Navy.  He was never told that such 
training was available.  He stated that he was unaware that 
it was illegal to carry a passenger on the back of his ATV.  
The day of the accident was the first time he had taken his 
ATV out driving.  The veteran was not able to remember events 
of the day of the accident.  The veteran's attorney contends 
that the blood alcohol content of the veteran was taken four 
or five hours after the accident and as such is not 
indicative of any blood alcohol level at the time of the 
accident.


Analysis.  The issue before the Board is whether or not the 
injuries which the veteran sustained in September 1992 are 
the result of his own willful misconduct.  Willful misconduct 
is not a determinative factor unless it is the proximate 
cause of the injury.  38 C.F.R. § 3.1.  In Forshey v. West, 
12 Vet. App. 71, 74 (1998) the United States Court of Appeals 
for Veterans Claims (Court) noted that "Proximate cause" is 
defined as "that which, in a natural continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
Black's Law Dictionary 1225 (6th ed. 1990).  

If intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  See 38 C.F.R. § 3.301(c)(2) (1999); Gabrielson 
v. Brown, 7 Vet. App. 36, 41 (1994).  

The evidence in this case includes a blood alcohol reading of 
0.12 for the veteran shortly after the accident on September 
6, 1992.  VA's Adjudication Procedure Manual M21-1, (M21-1), 
Part IV, Chapter 11, 11.04(c)(2), indicates that according to 
the standards used by the National Safety Council, U.S. 
Department of Transportation and the Departments of the Army, 
Navy and Air Force, a blood alcohol percentage of .10 or more 
raises a presumption that the person was under the influence 
of intoxicating liquor.  

The Board has considered the assertions of the veteran's 
attorney that the blood alcohol content was measured four 
hours after the accident.  He also pointed out that the 
passenger's blood test was negative.  In weighing these 
contentions, the Board noted several facts.  The veteran was 
unconsciousness after the accident and would have been unable 
to imbibe after the fact.  The passenger's alcohol test was 
administered the morning after the accident on September 7, 
1992.  The witnesses all reported that beer was present.  The 
passenger in his accounts immediately after the accident 
reported that both he and the veteran had been drinking beer.  
The Board has placed greater weight on the results of the 
blood alcohol test than the witnesses' accounts of the 
veteran's visible behavior.  As the passenger pointed out he 
could not tell with the veteran if he had been drinking.  The 
Board also noted that the passenger made contradictory 
statements about the veteran's level of intoxication several 
months after the accident.  It is clear from reading the 
investigative report that the issue of alcohol use and any 
part it had in bringing about the accident had been raised by 
the Navy at that point in time.  Those later statements are 
of lesser probative value than those made immediately after 
the accident when memories would have been clearer.  The 
Board has concluded that the preponderance of the evidence 
supports the finding that the veteran was intoxicated at the 
time of the accident.  

In reaching its decision the Board has also considered 
whether other factors may have contributed to the accident.  
The other factors the Board considered were the condition of 
the road, the weather conditions, the hazards of the road 
such as other traffic and any interference with the driver.  
At the time of the accident it would have been early evening 
in November.  It had been misting and raining and the road 
was wet.  The accident occurred on a curving road at a hill.  
There was no other vehicle involved in the accident.  There 
is no indication of interference with the driver or any 
mechanical failure of the vehicle.  The description of the 
accident is not that the vehicle slide off the road rounding 
a curve which might be attributed to the wet pavement, but 
that the veteran went off the edge of the road onto one side 
and then overcorrected and went all the way across the road 
and hit a tree.  There were skid marks indicating that the 
veteran was unable to stop the vehicle.  

Those other factors are outweighed by the veteran's use of 
poor judgment in drinking and driving, failing to wear a 
helmet, carrying a passenger on a single passenger vehicle, 
and driving an ATV on a public road, all on the first day he 
drove a new vehicle with which he was unfamiliar.  The 
veteran and his attorney have argued that his inexperience 
should be considered as a factor.  It is certainly possible 
that it played a part in bringing about the accident, but is 
also further evidence of wanton and reckless behavior on the 
part of the veteran.  

The veteran and his attorney at the hearing asserted that the 
ATV was a dangerous vehicle and that the Department of the 
Navy should have prohibited its personnel from driving an 
ATV.  In essence they contend that the ATV is an inherently 
dangerous entity.  They have imputed a duty to the Department 
of the Navy.  The veteran also testified that he was ignorant 
about the requirements of the Navy as to training and the 
wearing of helmets.  There is nothing in the record that 
indicates that the veteran communicated to any authority in 
the Navy that he bought and intended to ride an ATV.  The 
attorney did not offer any authority for imputing such a duty 
to the Department of the Navy.  In fact his assertions are 
merely another factor that weighs against the veteran.  As it 
is additional evidence that the veteran used poor judgment in 
driving a potentially dangerous vehicle while intoxicated and 
without wearing protective headgear in accordance with Navy 
regulations and State law.

The Board has concluded that the preponderance of the 
evidence establishes that the proximate cause of the injuries 
which the veteran sustained on September 6, 1992, consisted 
of his operation of an ATV while intoxicated, his failure to 
wear a helmet, and his use of excessive speed for the 
existing conditions, and that these actions of the veteran 
involved deliberate wrongdoing with reckless disregard of 
probable consequences.  Accordingly, the Board concludes that 
the injuries sustained by the veteran in the motor vehicle 
accident on September 6, 1992, were due to willful 
misconduct.


ORDER

The injuries sustained by the veteran in a motor vehicle 
accident on September 6, 1992, were due to willful 
misconduct.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

